Hill, J.
1. Where, upon the trial of a complaint for land, the defendant sought to -prove title by prescription under color of title, it was not error to admit in evidence, over the plaintiffs’ objection, the sheriff’s deed made to the defendant’s predecessor in title, who purchased at the sheriff’s sale, because the fi. fa. under which the land in controversy was sold did not accompany the deed. Hammond v. Crosby, 68 Ga. 767; Beverly v. Burke, 9 Ga. 440 (54 Am. D. 351); Connell v. Culpepper, 111 Ga. 805 (35 S. E. 667); Wardlaw v. McNeill, 106 Ga. 32 (31 S. E. 785; Street v. Collier, 118 Ga. 470 (45 S. E. 294); Floyd v. Ricketson, 129 Ga. 668 (59 S. E. 909); Bodge v. Cowart, 131 Ga. 549 (62 S. E. 987).
2 On the trial of such a ease it was not error for the court to propound to a witness on the stand questions for the purpose of eliciting the truth of the case, where it does not appear that the questions, some of which were leading, were calculated to impress the jury with the idea that the presiding judge believed the prevailing party in the court below should recover in the suit. Johnson v. Leffler, 122 Ga. 670 (7), (50 S. E. 488); Gillis v. Bowman, 132 Ga. 762 (64 S. E. 1096).
3. The verdict was demanded by the evidence, and the court did not err in directing it for the defendant.

Judgment affirmed.


All the Justices concw.